DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13, and 15 recites the limitation "the gameplay status" in lines 18, 15, and 17 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13-15 recite the limitation “the substance of the comment.” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. Specifically, as claimed, claims 
	Further, dependent claims 2, 6-12, 16, and 18-21 represent additional abstract elements in conjunction with additional recitation of generic computer components such as a display. As such these elements fail to integrate the abstract idea into a practical application. Claims 3-4 and 17 are claimed in such a manner that they could represent the judgment or analysis of a human observer and thus represent additional abstract elements which fail to integrate the abstract idea into a practical application.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements such as a server, player terminals and a displays with displays screens of program data are little more than routine and conventional computer activity well known in the art. Further, the courts have held that receiving or transmitting data over a network (See OIP Techs., Inc. v. Amazon.com, Inc.) represents routine and conventional computer functionality. See also Lee et al., US 2005/0138560 which teaches it is conventional to have a user terminals with a display for a chat area for communication (Fig. 6 and Par. 84). 
	Further, dependent claims 2, 6-12, 16, and 18-21 represent additional abstract elements in conjunction with additional recitation of generic computer components such as a display. As such these elements fail to add significantly more than the abstract idea. Claims 3-4 and 17 are claimed in such a manner that they could represent the judgment or analysis of a human observer and thus represent additional abstract elements which fail to add significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oates, III US 2017/0006074 (hereinafter Oates) in view of Watari et al., US 2017/0136367.

In Reference to Claims 1 and 13-15
	Oates teaches a computer readable medium, distribution server, distribution system, and distribution method (Fig. 1A and 1B and Par. 81 which teach the server device of the spectating system. Par. 396 which teaches computer readable memory, and Fig. 6A and Par. 54, 79 and 88 which teaches spectator client devices for display of an online game), comprising a communicator configured to receive a comment posted from one of more terminals (Fig. 6B, Par. 83, and Par. 187 which teaches a spectator chat pane and associated networking functionality for the system) a controller configured to receive the comment from the communicator (Fig. 6B, Par. 83, and Par. 187 which teaches the chat pane. See also Fig. 1A which teaches the system for receiving spectator inputs and Par. 394 which teaches a processor for the system), 
	Further Oates, III teaches obtaining a gameplay status of the online game as required by Claim 14 (Fig. 5 and Par. 114 which teaches determining events from a game broadcast.) and further teaches analyzing spectator comments in order to determine information about the game from the substance of the comments, where that status can be used to modify broadcast content (Fig. 5, Par. 117-118 and 121-123 which teaches detecting gameplay events based on inputs from spectators including spectator text chat. Par. 172-173 which teaches a textual analysis module which detects events including by matching keywords and phrases in text input to the system to keywords associated with particular gameplay events) and further teaches modifying the display mode of users inputs based on game events (Par. 73 which teaches “badging” spectator inputs as a reward for “being there” during a big game event). However, Oates does not explicitly teach controlling a display mode of the comment, based on the substance, and apply an identification or an effect to the comment on the distribution screen that distinguishes the comment from other comments that do not include the gameplay status.
	Watari et al. teaches a game system with display of other participant comments which includes controlling a display mode of the comment, based on the game status, and apply an identification or an effect to the comment on the distribution screen that distinguishes the comment from other comments that do not include the gameplay status (Par. 76 which teaches adding effect to distinguish comments that a related to a 
	It would be desirable to modify the device, system, program, and method of Oates to include control the display mode and visual effect of user comments as taught by Watari et al. in order to configure the broadcast display to better reflect the game status of the game in order to increase the excitement of the player. For example making chat comments determined to relate to an important or exciting game event larger to reflect a sense of excitement in the crowd.
	Further, it would be desirable to further modify the combination of Oates, III and Watari et al., to make the determination of gameplay events in the display mode of Watari et al. based on the “substance of the comment” as described in Oates, III in order to allow comment display to be modified when a particular game event has been determined from an analysis of spectators comments. For example when comments include keywords that indicate a battle is happening, those comments could be displayed larger to match the excitement of the event.


	In Reference to Claims 2 and 16
	Oates and Watari et al. teaches the controller adds an identification or an effect to the comment on the distribution screen (Oates Fig. 6B ref. 636 and Watari et al. where examiner considers changed size or font to constitute an effect).

	In Reference to Claims 3-4 and 17
	Oates and Watari et al. teaches the controller is configured to obtain the gameplay status, based on an image analysis of the gameplay screen or an audio analysis of audio during gameplay, and wherein the display mode controller controls the display mode of the comment according to a result of the image analysis or the audio analysis (Oates Fig. 5 and Par. 116-117, 122 which teaches detecting game events via audio analysis. Watari et al. which teaches changing display mode of comments according to game status as described above).

	In Reference to Claim 6 and 18


	In Reference to Claims 7 and 19
	Oates and Watari et al. teaches where the controller is configured to receive a setting of categorization according to the gameplay status, wherein the controller is configured to cause the comment related to the gameplay status to be displayed in a display mode according to the setting of categorization (Oates Fig. 5, Par. 117-118 and 121-123, Par. 172 where, as broadly claimed, examiner considers matching keywords to gameplay events to constitute “categorization.” And Watari et al. which teaches changing display mode as described above).

	In Reference to Claim 11
	Oates teaches where the controller is configured to obtain property information including at least one of viewer profile information, favorites information, or support, information indicating a viewer-supporting player, wherein the controller is configured to control the display mode of the comment according to the property information obtained (Oates Par. 72 and 299 which teaches badging or badges for spectator input and Par. 302 and 306 which teaches that spectator rewards such as badging can be stored as profile information and based on support information such as “viewer, follower, or subscriber.”)

	In Reference to Claim 12
	Oates teaches the property information further includes information indicating at least one of information indicating whether the viewer is a subscriber of a channel, a play history of the online game of the viewer, or a number of supportive messages (Par. 306 “”subscriber”).

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oates US 2017/0006074, Watari et al., US 2017/0136367, and further in view of Chen et al., US 2014/0067842.

In Reference to Claims 8 and 20
	Oates and Watari et al. teach the display mode controller causes the comment to be displayed differently, when the gameplay status indicates determines a gameplay event as described above. Further Oates teaches determining particular gameplay situations (Par. 172) and teaches game events that, as broadly claimed, are “urgent” (Par. 62 which teaches various combat related events). However, they do not explicitly teach where the text chat is display in a specific color in an urgent situation. 
	Harvey et al. teaches where more important chat messages are displayed in a specific color (Par. 57).
	It would be desirable to modify the server and method of Oates and Watari et al. to display chat messages in a specific color when important as taught by Harvey et al. in order to attract the attention of other participants when a chat message indicates and 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the server and method of Oates and Watari et al. to display chat messages in a specific color when important as taught by Harvey et al.

	In Reference to Claim 9
	Oates, Watari et al. and Chen et al. teaches the urgent situation includes at least one of a situation where an enemy is approaching, a situation of being attacked by an enemy, a situation where a player is in a crisis, or a situation where a game of an own-side player is over or the own-side player is in a crisis (Par. 62 where, as broadly claimed, examiner considers the various combat and battle related events to at least constitute “a situation where a player is in crisis.”)

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oates US 2017/0006074, Watari et al., US 2017/0136367, and further in view of Cottrille et al., US 6,076,100.

In Reference to Claims 10 and 21
	Oates and Watari et al. teaches a server and method as described above in reference to Claims 1 and 14 including viewers and players. However, they do not explicitly teach where the controller is configured to obtain, from a user, an evaluation of 
	Cottrille et al. teaches an online chat system where the controller is configured to obtain, from a user, an evaluation of reliability of the comment, wherein according to the evaluation obtained by the evaluation obtainer, the display mode controller controls the display mode of another comment posted thereafter by a contributor having posted the comment (Col. 1 lines 10-30 which teaches that users of a chat system can have the ability to “ban” users or to place them in a “spectate” mode where their chat messages are not visible to others. As broadly claimed a user such as a player or broadcaster could view a spectators chat messages and determine they were “unreliable” and then use the software to apply the modified status to the user).
	It would be desirable to modify the server and method of Oates and Watari et al. to include a system for moderating users as taught by Cottrille et al. which allows other users to determine a user was unreliable and then modifying their messages based on that determination in order to allow the chat messages of the online game to be moderated for undesirable messages.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the server and method of Oates and Watari et al. to include a system for moderating users as taught by Cottrille et al.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
Regarding claim interpretation in light of 35 U.S.C. 112(f), in light of applicant’s amendments to the claims, the claims are no longer being interpreted under 35 U.S.C. 112(f).
Regarding argument directed toward 35 U.S.C. 101, Applicant has presented no arguments directed towards rejection under 35 U.S.C. 101. The 101 rejection has been updated to reflect the new scope of the amended claims. However, examiner wishes to point out that the 101 Rejection is largely based on broad language used for the steps of the independent claims such as “display mode” and “identification” and applicant could likely overcome the rejection by amending the claims to explicitly identify some or all of those steps being automatically performed by the computer to distinguish them from simply a human operator using a computer as a tool. For example clarifying that the visual effect applied to the comment on the distribution screen is automatically applied by the controller based on the control of the display mode. Clarifying that the on screen visual adjustment of the comment based on the substance of the comment is an automatic process by the computer without human intervention could, in the examiner’s opinion, represent an improvement to the technology.
Regarding rejection under 35 U.S.C. 103 the examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Oates, III teaches a spectator and broadcast system where comments, including text comments, are analyzed in order to determine gameplay event on the basis of the substance of those comments as described above. Oates, III then teaches generating broadcast content according to the game events determined from the event data. Oates, III is only missing controlling a “displayed mode” based on that determined event data (where the event data is determined from the substance of the comment). Then Watari et al. teaches a system whereby user comments associated with a determined gameplay event are controlled to display in a distinguishable “display mode” such as font or size. Thus the combination of these two references teaches analyzing comments in order to determine gameplay events from the substance of the comment and then changing the display mode of comments associated with a particular event. Taken together the combination of references teaches changing the display mode of the comment according to the substance of the comment. For example as described above, a comment may be determined to be about a death or some combat related event (Oates Par. 62 for recitation of such events and Par. 172-173 which teaches textual keyword analysis) and then modify the comments to be of larger size, as per Watari et al., to reflect the excitement of the gameplay event determined from the substance of the comment. Thus in the examiner’s opinion, rejection under 35 U.S.C. 103 over Oates and Watari et al. is considered proper.

Conclusion                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.